Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 1 of 39




           EXHIBIT B
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 2 of 39



Centers for Medicare & Medicaid Services (CMS) Healthcare Common Procedure Coding
                       System (HCPCS) Public Meeting Agenda
                               for Supplies and “Other”
                     Wednesday, May 28, 2014, 9:00 am – 5:00 pm
                                   CMS Auditorium
                               7500 Security Boulevard
                     Baltimore (Woodlawn), Maryland 21244-1850



8:15 a.m.     Arrival and sign-in

9:00 a.m.     Welcome
              Background and purpose of meeting
              Meeting Format and Ground Rules

For each agenda item, a written overview of the request and CMS’s preliminary coding
decision is provided. An overview of Medicare pricing/payment, methodology is also
attached to this agenda. Preliminary decisions are not final or binding upon any payer,
and are subject to change. Meeting participants will hear presentations about the agenda
item from the registered primary speaker and other speakers (if any). Presentations will
be followed by an opportunity for questions regarding that particular agenda item. The
public meetings provide an opportunity for the general public to provide additional input
related to requests to modify the HCPCS code set. Final decisions are not made at the
public meetings. Applicants will be notified of final decisions in November.

The agenda includes a summary of each HCPCS code application on the agenda. The
information provided in each summary reflects claims made by the applicant and should
not be construed as a statement of fact or an endorsement by the federal government.



AGENDA ITEM #1
Attachment# 14.060
Request to establish a new Level II HCPCS code to identify a medical food indicated for patients
with endothelial dysfunction and/or hyperhomocysteinemia, L-methylfolate, trade name:
METANX. Applicant’s suggested language:
AXXXX L-Methylfolate, Methylcobalamin, Pyrdoxal-5’-Phosphate, and Algal Oil, Per Capsule.

Attachment# 14.061
Request to establish a new Level II HCPCS code to identify a medical food indicated for the
clinical dietary management of the metabolic imbalances associated with depression and
schizophrenia, L-methylfolate calcium, trade name: Deplin. Applicant’s suggested language:
AXXXX L-Methylfolate Calcium Algae-S Powder (Schizochytrium), Per Capsule.
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 3 of 39



Attachment# 14.062
Request to establish a new Level II HCPCS code to identify CerefolinNAC caplets, a medical
food indicated for the clinical dietary management of metabolic imbalances associated with
cognitive impairment (L-methylfolate), calcium, methylcobalamin, N-Acety1-L-Cysteine), trade
name: CerefolinNAC®.



AGENDA ITEM #2
Attachment# 14.059
Request to establish a new Level II HCPCS code to identify a nutritional shake for medical
malnutrition that can be taken orally and via enteral tube, trade name: ENU.



AGENDA ITEM #3
Attachment# 14.063
Request to establish 4 new Level II HCPCS codes to identify ostomy pouches that have pre-
attached a standard wear hydrocolloid barrier with a waterproof foam pad cushion collar.
Applicant’s suggested language:

AXXX1 Pouch, Drainable, One-Piece, With Built In Convexity, Pre-Attached Standard Wear
Hydrocolloid Barrier, Foam Pad Collar

AXXX2 Pouch, Urostomy, One-Piece, With Built In Convexity, Pre-Attached Standard Wear
Hydrocolloid Barrier, Foam Pad Collar

AXXX3 Pouch, Drainable, One-Piece, Without Convexity, Pre-Attached Standard Wear
Hydrocolloid Barrier, Foam Pad Collar

AXXX4 Pouch, Urostomy, One-Piece, Without Convexity, Pre-Attached Standard Wear
Hydrocolloid Barrier, Foam Pad Collar

Attachment# 14.064
Request to split existing code A4396 “Ostomy Belt With Peristomal Hernia Support” into 3
codes based on varying belt width, by revising the text of code A4396 and establishing 2 new
level II HCPCS codes, trade names: Nu-Hope Original Flat Panel Nu-Support Belt, and Nu-
Hope Nu-Form Support Belts. Applicant’s suggested language:

Revise existing code A4396 to read: Ostomy Belt With Peristomal Hernia Support, Width 3”,4”

AXXX1 Hernia Support Belt With Or Without An Ostomy, Width 5”,6”,7”

AXXX2 Hernia Support Belt With or Without An Ostomy, Width 8”and Wider
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 4 of 39




Attachment# 14.065
Request to establish 4 new level II HCPCS codes to identify ostomy pouches with an extended
wear barrier with foam cushion and hydrocolloid collar, trade names: Nu-Hope Nu-Comfort™
“43” Series (the hydrophilic extended wear barrier); Nu-Hope Nu-Comfort™ “46” Series (the
hydrophilic extended wear barrier); and Nu-Hope Nu-Comfort™ “48” Series (the hydrophilic
extended wear barrier). Applicant’s suggested language:

AXXX1 Pouch, Drainable, One-Piece, With Built In Convexity, Extended Wear Barrier, Foam
Pad With Hydrocolloid Collar

AXXX2 Pouch, Urostomy, One-Piece, With Built In Convexity, Extended Wear Barrier, Foam
Pad With Hydrocolloid Collar

AXXX3 Pouch, Drainable, One-Piece, Without Convexity, Extended Wear Barrier, Foam Pad
With Hydrocolloid Collar

AXXX4 Pouch, Urostomy, One-Piece, Without Convexity, Extended Wear Barrier, Foam Pad
With Hydrocolloid Collar


AGENDA ITEM #4
Attachment# 14.072
Request to establish 3 new Level II HCPCS codes to identify ostomy skin barrier system, trade
name: Ostomy Vac. Applicant’s suggested language:
AXXX1 Ostomy Vac Complete Kit

AXXX2 Ostomy Vac Reorder Kit

AXXX3 Ostomy Vac 30-Day Supply Kit


AGENDA ITEM #5
Attachment# 14.068
Request to make a coding distinction between hydrophilic coated and non-coated intermittent
catheters, by revising existing codes A4351, A4352 and A4353 to remove references to coating;
and establishing 3 new Level II HCPCS codes to specifically identify coated intermittent
catheters, trade name: SpeediCath®. Applicant’s suggested language:

A4351 Intermittent Urinary Catheter; Straight Tip, With Or Without Coating (Teflon, Silicone,
Silicone Elastomer, Or Hydrophilic, etc.), Each
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 5 of 39



A4352 Intermittent Urinary Catheter; Coude Tip, With Or Without Coating (Teflon, Silicone,
Silicone Elastomer, Or Hydrophilic, etc.), Each

A4353 Intermittent Urinary Catheter (Conventional Uncoated) With Insertion Supplies

AXXX1 Hydrophilic-Coated Urinary Catheter; Straight Tip, In Sterile Lubricating Coating, Each

AXXX2 Hydrophilic-Coated Urinary Catheter; Coude Tip, In Sterile Lubricating Coating, Each

AXXX3 Hydrophilic-Coated Urinary Catheter With Insertion Supplies


AGENDA ITEM #6
Attachment# 14.098
Request to establish 2 new level II HCPCS codes to identify a gastrointestinal tube and
accessories, trade name: Peristeen Transanal Irrigation System (TAI). Applicant’s suggested
language:

XXXX1 Transanal Irrigation (TAI) System; and

XXXX2 Tansanal Irrigation (TAI) Catheter Kit


AGENDA ITEM #7
Attachment# 14.073
Request to establish new Level II HCPCS code to identify a stoma noise suppression device,
trade name: Stoma Stifler.



AGENDA ITEM #8
Attachment# 14.103
Request to establish a new level II HCPCS code to identify an accessory used for jaw
(mandibular) stabilization during Positive Airway Pressure (PAP) therapy, trade name: TAP
PAP Nasal Pillow Mask Lower Mouthpiece. Applicant’s suggested language: Mouthpiece Used
With Positive Airway Pressure Device, Each.



AGENDA ITEM #9
Attachment# 14.099
Request to establish two new level II HCPCS codes: one to identify a hyperbaric oxygen Wound
Treatment System (WTS) for extremities; and another to identify caregiver’s time and disposable
supplies used in performing a Vaporous Hyperoxia Therapy (VHT) treatment in a hospital, clinic
or home, trade name: 02Misly.
        Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 6 of 39



AGENDA ITEM #10
Attachment# 14.066
Request to establish 2 new level II HCPCS codes: one to identify a handheld, programmable,
lockable, tamper evident pill dispenser; and another to identify a medication refill pack, trade
name: PillGuard™ Dispensing System.



AGENDA ITEM #11
Attachment# 14.067
Request to establish a new Level II HCPCS code to identify ready to wear wet wrap therapy
garments, trade name: Wrap-E-Soothe.



AGENDA ITEM #12
Attachment# 14.071
Second request to establish new Level II HCPCS code to identify a palm-sized, battery operated
vibrating device with a removable small ice-pack, trade name: Buzzy.



AGENDA ITEM #13
Attachment# 14.074
Request to establish new level II HCPCS code to identify disposable trays used with a powered
bone marrow biopsy system, trade name: OnControl®. Applicant’s suggested language:
Powered Bone Marrow Biopsy Kit.



AGENDA ITEM #14
Attachment# 14.082
Request to establish a new level II HCPCS code to identify an auricular point stimulation
(Electro-Acupuncture Stimulator) device, trade name: P-STIM.



AGENDA ITEM #15
Attachment# 14.091
Second request to establish two new level II HCPCS codes to identify a mobile eye tracking
device and associated hardware and software, trade name: Tobii Eyemobile and Eyemobile with
PCEye Go. Applicant’s suggested language:
EXXX1 Eye Tracking Device And Mounting Bracket Permitting Manipulation And Control Of
A Computer
EXXX2 Eye Tracking Device, Mounting Bracket And Windows 8 Tablet

Attachment# 14.092
Second request to establish two new level II HCPCS codes to identify eye tracking and speech
        Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 7 of 39



generating devices that are controlled through gaze interaction via an eye tracker, trade names:
Tobii I-12 and I-15. Applicant’s suggested language:
EXXX1 Eye Tracking Device With A Speech Generating Device And 12 Inch Screen
EXXX2 Eye Tracking Device With A Speech Generating Device And 15 Inch Screen



AGENDA ITEM #16
Attachment# 14.100
Request to establish a new level II HCPCS code to identify a portable pneumatic long axis hip
traction device for independent home use, trade name: HipTrac. Applicant’s suggested
language:
EXXXX Hip Joint Traction Equipment



AGENDA ITEM #17
Attachment# 14.101
Request to establish two new level II HCPCS code to identify a wearable plantar pressure
monitoring system, trade name: SurroSense RX. Applicant’s suggested language:
AXXXX Plantar Pressure Inserts, Per Pair Of Inserts
EXXXX Plantar Pressure Monitoring System, Includes All Components



AGENDA ITEM #18
Attachment# 14.070
Fourth request to establish new Level II HCPCS code to identify a custom-fabricated foot
orthosis for use by diabetic patients at high risk for plantar ulcers, trade name: TruContour.
Applicant’s suggested language: “For Diabetics Patients At High Risk For Plantar Ulcer Only,
Multiple Density Orthosis, Custom Designed By Combining The Digital Three-Dimensional
Shape Of Patient’s Foot With Offloading Modification(s) Placed Relative To Identified Pressure
Contours Measured During Walking From Dynamic Plantar Pressure Distribution Of Patient’s
Foot, Custom Fabricated, Each”.



AGENDA ITEM #19
Attachment# 14.069
Request to establish 2-5 new Level II HCPCS codes to identify viscoelastic bandages for upper
and lower extremities (including wrists and ankles); and the cranial area, trade name:
SportsBands. The applicant suggests that the products be described as Vibration and Shock
Dampening Devices.
        Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 8 of 39



                          HCPCS Public Meeting Agenda Item #1

                                          May 28, 2014



Attachment# 14.060
Topic/Issue:

Request to establish a new Level II HCPCS code to identify a medical food indicated for patients
with endothelial dysfunction and/or hyperhomocysteinemia, L-methylfolate, trade name:
METANX. Applicant’s suggested language:

AXXXX L-Methylfolate, Methylcobalamin, Pyrdoxal-5’-Phosphate, and Algal Oil, Per Capsule.

Background/Discussion:

According to the requester Metanx is a medical food dispensed by prescription under medical
supervision and direction. It is indicated for the clinical dietary management of the metabolic
imbalances associated with diabetic peripheral neuropathy and distinct nutritional requirements
of patients who present with loss of protective sensation and neuropathic pain. Metanx increases
nitric oxide (NO) and lowers homosysteine (Hcy), both of which are associated with improved
vascular function and increased rates of wound healing. The usual adult dose may be taken as
one capsule twice daily (1 capsule B.I.D); or two capsules once daily (2 capsule QD); or as
directed under medical supervision. Metanx is supplied in a bottle of 90 capsules for oral use.
Each Metanx capsule contains 3 mg of L-Methylfolate calcium, 90.314 mg of algae-s powder
(schizochytrium), 35 mg of pyridoxal-5’-phosphate, and 2.0 mg of methlycobalamin.

Preliminary Decision:

Existing code A9153, Multiple vitamins, with or without minerals and trace elements, oral, per
dose, not otherwise specified, adequately describes the product that is subject of this request.

Medicare Payment:

The payment rules associated with the existing code apply to this product. Pricing = 00
        Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 9 of 39



                          HCPCS Public Meeting Agenda Item #1

                                          May 28, 2014



Attachment# 14.061
Topic/Issue:

Request to establish a new Level II HCPCS code to identify a medical food indicated for the
clinical dietary management of the metabolic imbalances associated with depression and
schizophrenia, L-methylfolate calcium, trade name: Deplin. Applicant’s suggested language:

AXXXX L-Methylfolate Calcium Algae-S Powder (Schizochytrium), Per Capsule.

Background/Discussion:

According to the requester Deplin 7.5 and Deplin 15 capsules are medical foods dispensed by
prescription under medical supervision and direction, and indicated for the clinical dietary
management of the metabolic imbalances associated with depression and schizophrenia. Deplin
is indicated for the distinct nutritional requirements of individuals who have suboptimal L-
methlyfolate levels in the cerebrospinal fluid, plasma, and/or red blood cells and have major
depressive disorder (MDD) with particular emphasis as adjunctive support for individuals who
are on an antidepressant. Deplin is also indicated for the distinct nutritional requirements of
individuals who have or are at risk for hyperhomocysteinemia and have schizophrenia who
present with negative symptoms and/or cognitive impairment, with particular emphasis as an
adjunctive support for individuals who have stabilized on antipsychotics. Each Deplin 7.5
capsule contains 7.5 mg of L-methylfolate calcium and 90.134 mg algae-S powder
(schizochytrium). Each Deplin 15 capsule contains 15 mg of L-methylfolate calcium and 90.314
mg alfae- S-powder. The usual adult dose is one or two Deplin 7.5 capsule (s) given daily with
or without food or as directed under medical supervision.

Preliminary Decision:

Existing code A9153, Multiple vitamins, with or without minerals and trace elements, oral, per
dose, not otherwise specified, adequately describes the product that is subject of this request.

Medicare Payment:

The payment rules associated with the existing code apply to this product. Pricing = 00
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 10 of 39



                           HCPCS Public Meeting Agenda Item #1

                                           May 28, 2014



Attachment# 14.062
Topic/Issue:

Request to establish a new Level II HCPCS code to identify CerefolinNAC caplets, a medical
food indicated for the clinical dietary management of metabolic imbalances associated with
cognitive impairment (L-methylfolate), calcium, methylcobalamin, N-Acety1-L-Cysteine), trade
name: CerefolinNAC®.

Background/Discussion:

According to the requester CerefolinNAC is a medical food dispensed by prescription under
medical supervision and direction and is indicated for the clinical dietary management of the
metabolic imbalances associated with mild or moderate cognitive impairment that present with
an increased risk for neurovascular oxidative stress and/or hyperhomocysteinemia; and/or
suboptimal L-methylfolate and/or vitamin B12 levels in the cerebrospinal fluid, and/or red blood
cells. CerefolinNAC is supplied in a bottle of 90 caplets for oral use. Each CerefolinNAC Caplet
contains 6mg of L-methylfolate calcium and 90.314 mg of algae S-powder (schizochytrium), 2
mg of methylcobalamin, and 600 mg of N-Acetyl-Cysteine. The usual adult dosage is one caplet
daily.

Preliminary Decision:

Existing code A9153, Multiple vitamins, with or without minerals and trace elements, oral, per
dose, not otherwise specified, adequately describes the product that is the subject of this request.

Medicare Payment:

The payment rules associated with the existing code apply to this product. Pricing = 00
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 11 of 39



                          HCPCS Public Meeting Agenda Item #2

                                          May 28, 2014



Attachment# 14.059
Topic/Issue:

Request to establish a new Level II HCPCS code to identify a nutritional shake for medical
malnutrition that can be taken orally and via enteral tube, trade name: ENU.

Background/Discussion:

According to the requester Answer-No, ENU is a novel, well balanced macro-nutrient beverage
comprised of highly bioavailable whey protein isolates, complex carbs (quinoa, brown rice, and
tapioca) and healthy fats (coconut oil) making it different than other products in the functional
beverage category. ENU is designed for beneficiaries with high caloric & protein needs
associated with medical malnutrition (i.e. beneficiaries undergoing cancer treatment, Celiac's
disease, sarcopenia, etc.). While ENU has no official "indications for use" as a drug or biologic
would, its intended use is as an enteral nutrition food for supplemental nutrition needs for
beneficiaries requiring nutrition support who require feeding assistance through an enteral
feeding system/process. ENU is supplies as a pre-mixed ready-to-drink shake in 330mL (11 oz.)
individual Tetra Pak containers that are aseptically sealed in the manufacturing process for
extended shelf life

Preliminary Decision:

Existing code B4152, Enteral formula, nutritionally complete, calorically dense (equal to or
greater than 1.5 kcal/ml) with intact nutrients, includes proteins, fats, carbohydrates, vitamins
and minerals, may include fiber, administered through an enteral feeding tube, 100 calories = 1
unit, adequately describes the subject of this request. Use BO modifier if taken orally.

Medicare Payment:

The payment rules associated with the existing code apply to this product if covered.
Pricing = 39
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 12 of 39



                          HCPCS Public Meeting Agenda Item #3

                                          May 28, 2014



Attachment# 14.063
Topic/Issue:

Request to establish 4 new Level II HCPCS codes to identify ostomy pouches that have pre-
attached a standard wear hydrocolloid barrier with a waterproof foam pad cushion collar.
Applicant’s suggested language:

AXXX1 Pouch, Drainable, One-Piece, With Built In Convexity, Pre-Attached Standard Wear
Hydrocolloid Barrier, Foam Pad Collar

AXXX2 Pouch, Urostomy, One-Piece, With Built In Convexity, Pre-Attached Standard Wear
Hydrocolloid Barrier, Foam Pad Collar

AXXX3 Pouch, Drainable, One-Piece, Without Convexity, Pre-Attached Standard Wear
Hydrocolloid Barrier, Foam Pad Collar

AXXX4 Pouch, Urostomy, One-Piece, Without Convexity, Pre-Attached Standard Wear
Hydrocolloid Barrier, Foam Pad Collar

Background/Discussion:

According to the requester, the Nu-Hope "Nu Comfort" pouching system provides a
hydrocolloid barrier directly adjacent to the stoma to protect the peristomal skin from the caustic
effluent. The wet tack of the hydrocolloid allows it to stick to irritated skin, to promote healing
and absorb moisture. The barrier is attached to a foam cushion pad that is coated with a
waterproof adhesive. The foam is flexible, moves with the skin and cushions for comfort. The
foam pad extends beyond the hydrocolliod barrier creating a waterproof adhesive collar that can
eliminate the need to "picture frame" with tape. The requester comments that the Nu Comfort
system is different from barriers included in existing codes A4388; A4390; A4391 and A4393 in
that the Nu Comfort foam pads provide a waterproof seal, whereas the tape collar used in other
products is not waterproof. In addition, the Nu Comfort appliances can be bent to conform to the
wear’s body contours, creases and/or skin folds, whereas the plastic injection molded supports
used in other appliances are more rigid and do not conform. The requester claims that use of the
Nu Comfort appliances with the waterproof foam pad cushion collar confer a significant
therapeutic distinction in that they prevent seepage of ostomy output and leakage; and as such,
new codes are warranted.
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 13 of 39



Preliminary Decision:

Existing code A4388, Ostomy pouch, drainable, with extended wear barrier attached, (1 piece),
each; A4390, Ostomy pouch, drainable, with extended wear barrier attached, with built-in
convexity (1 piece), each; A4391, Ostomy pouch, urinary, with extended wear barrier attached (1
piece), each, or A4393, Ostomy pouch, urinary, with extended wear barrier attached, with built-
in convexity (1 piece), each; depending on product attributes and use, adequately describes the
product that is subject of this request.

Medicare Payment:

The payment rules associated with the existing codes apply to these products if covered.
Pricing = 37
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 14 of 39



                          HCPCS Public Meeting Agenda Item #3

                                         May 28, 2014



Attachment# 14.064
Topic/Issue:

Request to split existing code A4396 “Ostomy Belt With Peristomal Hernia Support” into 3
codes based on varying belt width, by revising the text of code A4396 and establishing 2 new
level II HCPCS codes, trade names: Nu-Hope Original Flat Panel Nu-Support Belt, and Nu-
Hope Nu-Form Support Belts. Applicant’s suggested language:

Revise existing code A4396 to read: Ostomy Belt With Peristomal Hernia Support, Width 3”,4”

AXXX1 Hernia Support Belt With Or Without An Ostomy, Width 5”,6”,7”

AXXX2 Hernia Support Belt With or Without An Ostomy, Width 8”and Wider

Background/Discussion:

According to the requester the Nu-Hope hernia support belts are primarily used to provide
support to help maintain the hernia(s) in a reduced state to minimize the hernia from enlarging
and for comfort to those patients with either peristomal and/or abdominal hernia(s). The belts
help to decrease the hernia protrusion by an ostomy, stabilizing the peristomal plan and thus
assisting in maintaining the pouching system seal. The Nu-Hope Hernia Support Belts come in a
variety of girths and widths to accommodate the physical characteristics of the patient and the
hernia size. The requester comments that existing codes do not address larger belts, which give
therapeutic support to impaired abdominal muscle wall defect(s), and prevent the intestines from
bulging through the defect(s).

Preliminary Decision:

Existing code A4396, Ostomy belt with peristomal hernia support, adequately describes the belts
that are the subject of this request, in all widths.

Medicare Payment:

The payment rules associated with the existing code apply to this product if covered.
Pricing = 37
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 15 of 39



                           HCPCS Public Meeting Agenda Item #3

                                          May 28, 2014



Attachment# 14.065
Topic/Issue:

Request to establish 4 new level II HCPCS codes to identify ostomy pouches with an extended
wear barrier with foam cushion and hydrocolloid collar, trade names: Nu-Hope Nu-Comfort™
“43” Series (the hydrophilic extended wear barrier); Nu-Hope Nu-Comfort™ “46” Series (the
hydrophilic extended wear barrier); and Nu-Hope Nu-Comfort™ “48” Series (the hydrophilic
extended wear barrier). Applicant’s suggested language:

AXXX1 Pouch, Drainable, One-Piece, With Built In Convexity, Extended Wear Barrier, Foam
Pad With Hydrocolloid Collar

AXXX2 Pouch, Urostomy, One-Piece, With Built In Convexity, Extended Wear Barrier, Foam
Pad With Hydrocolloid Collar

AXXX3 Pouch, Drainable, One-Piece, Without Convexity, Extended Wear Barrier, Foam Pad
With Hydrocolloid Collar

AXXX4 Pouch, Urostomy, One-Piece, Without Convexity, Extended Wear Barrier, Foam Pad
With Hydrocolloid Collar

Background/Discussion:

According to the requester, the Nu-Hope Comfort pouching system provides a hydrocolloid
barrier directly adjacent to the stoma to protect the peristomal skin from the caustic effluent. The
Nu-Hope Comfort comes with different hydrocolloid barriers to accommodate the needs of the
wearer. The type of barrier used depends on the type and quantity of the effluent output. The skin
condition and amount of tack required to obtain an appropriate seal is also considered. The
requester states that existing codes A4388, A4390, A4391 and A4393 do not address the foam
pad (currently coded as an extended wear barrier) with the pre-attached extended wear
hydrocolloid barrier seal disc. The foam pad cushions and flexes with the wearer and provides a
waterproof foam collar seal; whereas products categorized at A4388, A4390, A4391 and A4393
have a tape collar which is not waterproof.
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 16 of 39




Preliminary Decision:

Existing code A4388, Ostomy pouch, drainable, with extended wear barrier attached, (1 piece),
each; A4390, Ostomy pouch, drainable, with extended wear barrier attached, with built-in
convexity (1 piece), each; A4391, Ostomy pouch, urinary, with extended wear barrier attached (1
piece), each; or A4393, Ostomy pouch, urinary, with extended wear barrier attached, with built-
in convexity (1 piece), each, depending on product attributes, adequately describes the product is
the subject of this request.

Medicare Payment:

The payment rules associated with the existing codes apply to these products if covered.
Pricing = 37
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 17 of 39



                          HCPCS Public Meeting Agenda Item #4

                                         May 28, 2014



Attachment# 14.072
Topic/Issue:

Request to establish 3 new Level II HCPCS codes to identify ostomy skin barrier system, trade
name: Ostomy Vac. Applicant’s suggested language:

AXXX1 Ostomy Vac Complete Kit

AXXX2 Ostomy Vac Reorder Kit

AXXX3 Ostomy Vac 30-Day Supply Kit

Background/Discussion:

According to the requester, the Ostomy Vac is a durable, reusable vacuum system used to
enhance the adhesive bond that secures ostomy pouches to the body. The system is comprised of
a soft, medical grade silicone skin barrier flange that adheres to the abdomen and conforms to the
stoma perimeter; and a fully automated vacuum pump called the Ovac. The Ovac includes a
micro vacuum pump, controls, and battery. The flange and the Ovac are connected using
medical grade tubing. The Ovac draws down vacuum level until a target value is achieved,
making a solid seal around the peristomal skin. The requester comments that the use of a
vacuum system improves the performance of the adhesive and allows for a smaller device having
significantly less adhesive in contact with the skin. The Ostomy Vac system is indicated for
persons with a colostomy, ileostomy or urostomy. It remains in constant use, with 2 alternatives
for showering/bathing: 1) a 6’ tether; or 2) a water-tight “dry box” to hold the Ovac. The
Ostomy Vac is supplied as a Complete Kit; a Reorder Kit; and a 30-Day Supply Kit (used with
either the complete or the reorder kit). The initial issue complete kit includes 2 skin barrier
flanges; 2 vacuum pumps; 4 3.6V LIR 2450 batteries; 1 battery charger; 1 6’ tether; 2 liquid
separators and 2 ostomy belts, (all under a 1-year warranty), plus additional items covered under
a 2-year warranty, including 1 syringe; 1 cotton membrane applicator tool; 1 battery removal tool
and 1 dry box. All the above items that have a 1-year warranty comprise the Reorder Kit. The
30-Day Supply Kit includes 20 disposable cotton membranes and 20 disposable adhesive discs.

Preliminary Decision:

A national program operating need was not identified by Medicare, Medicaid, or the private
insurance sector to establish a code to identify this device.
      Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 18 of 39



Medicare Payment:


Payment will be based on the carrier's determination regarding which coverage and payment
rules are applicable.
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 19 of 39



                          HCPCS Public Meeting Agenda Item #5

                                          May 28, 2014



Attachment# 14.068
Topic/Issue:

Request to make a coding distinction between hydrophilic coated and non-coated intermittent
catheters, by revising existing codes A4351, A4352 and A4353 to remove references to coating;
and establishing 3 new Level II HCPCS codes to specifically identify coated intermittent
catheters, trade name: SpeediCath®. Applicant’s suggested language:

A4351 Intermittent Urinary Catheter; Straight Tip, With Or Without Coating (Teflon, Silicone,
Silicone Elastomer, Or Hydrophilic, etc.), Each

A4352 Intermittent Urinary Catheter; Coude Tip, With Or Without Coating (Teflon, Silicone,
Silicone Elastomer, Or Hydrophilic, etc.), Each

A4353 Intermittent Urinary Catheter (Conventional Uncoated) With Insertion Supplies

AXXX1 Hydrophilic-Coated Urinary Catheter; Straight Tip, In Sterile Lubricating Coating, Each

AXXX2 Hydrophilic-Coated Urinary Catheter; Coude Tip, In Sterile Lubricating Coating, Each

AXXX3 Hydrophilic-Coated Urinary Catheter With Insertion Supplies

Background/Discussion:

According to the requester SpeediCath is a technologically advanced, ready-to-use hydrophilic-
coated intermittent urinary catheter(IC), pre-packaged in a sterile saline solution. Unlike
conventional uncoated catheters, SpeediCath eliminates the need for additional lubricants, while
providing a near friction-free insertion and withdrawal. It is made of a layer of polymer, bound
evenly to the catheter surface, consisting of Polyvinlpyrrolidone (PVP), salt and Polyurethane
(PU). The process of fully bonding the PVP to the catheter ensures there is no irregularity, and
thus the coating cannot migrate or slough off from the catheter during insertion or
withdrawal. The requester claims that the SpeediCath design improves patient’s lifelong
clinical outcomes by reducing Urinary Tract Infection (UTI) complications and promoting a
better quality of life and IC regimen compliance. While virtually all catheter users would benefit
from use of SpeediCath catheters; a specific subset of patients, such as those with Spina Bifida
and Spinal Cord Injury, truly require SpeediCath, because of their life-long medical reliance on
catheters. Distinct codes are necessary in order to ensure unfettered access to SpeediCath when
medically indicated.
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 20 of 39



Preliminary Decision:

Existing codes A4351, Intermittent urinary catheter; straight tip, with or without coating (teflon,
silicone, silicone elastomer, or hydrophilic, etc.), each and A4352, Intermittent urinary catheter;
coude (curved) tip, with or without coating (teflon, silicone, silicone elastomeric, or hydrophilic,
etc.), each; (depending on whether straight or coude tip), adequately describes products that are
the the subject of this request.

Medicare Payment:

The payment rules associated with the existing codes apply to these products if covered.
Pricing = 37
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 21 of 39



                           HCPCS Public Meeting Agenda Item #6

                                           May 28, 2014



Attachment# 14.098
Topic/Issue:

Request to establish 2 new level II HCPCS codes to identify a gastrointestinal tube and
accessories, trade name: Peristeen Transanal Irrigation System (TAI). Applicant’s suggested
language:

XXXX1 Transanal Irrigation (TAI) System; and

XXXX2 Tansanal Irrigation (TAI) Catheter Kit

Background/Discussion:

According to the requester, Peristeen is an innovative portable Transanal Irrigation System (TAI)
developed for outpatient use for Neurogenic Bowel Dysfunction (NBD), who are able to be
seated for the treatment, to prevent fecal incontinence and chronic severe constipation. Portable
Peristeen uses a hydrophilic-coated balloon catheter, control unit and manual squeeze bulb pump
to provide minimally-invasive TAI of lukewarm water to the distal colon, effectively controlling
the evacuation of feces from the bowel. Peristeen is a portable system, designed to be carried out
independently by the user or with the assistance of a caregiver, at home or away. The TAI
system includes a manual control unit with squeeze-bulb pump; 2 plastic tubes with connectors;
a screw-on lid with flip top and suction tubes; 1 water bag; 2 straps; and 1 storage case. The TAI
Catheter Kit includes 15 hydrophilic coated rectal balloon catheters; and 1 water bag.

One tube connects the water bag to the rectal catheter; the other connects the air pump to the
balloon. The lid keeps water in the bag. The suction tube draws water from the bag into the
tubing. The straps hold the control unit and tubes to the user’s leg. The storage case holds all
system components and makes it portable. The Peristeen system differs from other enema-like
or pulsed irrigation systems in that it is portable; intended for self-administration; and is designed
to be used with the patient sitting upright, as opposed to lying in bed. The requester comments
that the Peristeen system provides a more complete cleansing of the distal colon, and as such,
fewer accidents can be expected and treatments may be needed less often. The requester
comments that no existing codes describe the Peristeen TAI system; and the reimbursement
process is unpredictable due to the lack of a HCPCS code, policy or fee schedule.

Preliminary Decision:

Existing code A4458 "Enema bag with tubing, reusable" adequately describes the product tht is
the subject of this request.
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 22 of 39




Medicare Payment:

The payment rules associated with the existing code apply to this product.
Pricing = 00
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 23 of 39



                          HCPCS Public Meeting Agenda Item #7

                                         May 28, 2014



Attachment# 14.073
Topic/Issue:

Request to establish new Level II HCPCS code to identify a stoma noise suppression device,
trade name: Stoma Stifler.

Background/Discussion:

According to the requester, the Stoma Stifler is a “non-disposable” stoma noise suppressor and
guard for ostomates. It consists of a flexible and dense polyurethane foam cup which connects to
the torso with a magnet on a rectangular anchor plate. The Stoma Stifler suppresses embarrassing
and inadvertent stoma noise, thus increasing confidence allowing the ostomates to resume full
productivity of daily routine. The product acts as a replacement or aesthetic prosthetic for the
sphincter and also protects the stoma from impact.

Preliminary Decision:

A national program operating need was not identified by Medicare, Medicaid, or the private
insurance sector to establish a code to identify this device.

Medicare Payment:

Based on our preliminary benefit category analysis, we believe that there would be no Medicare
payment for this item.
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 24 of 39



                          HCPCS Public Meeting Agenda Item #8

                                         May 28, 2014



Attachment# 14.103
Topic/Issue:

Request to establish a new level II HCPCS code to identify an accessory used for jaw
(mandibular) stabilization during Positive Airway Pressure (PAP) therapy, trade name: TAP
PAP Nasal Pillow Mask Lower Mouthpiece. Applicant’s suggested language: Mouthpiece Used
With Positive Airway Pressure Device, Each.

Background/Discussion:

According to the requester the TAP PAP Nasal Pillow lower mouthpiece is a plastic tray fitted to
a patient’s dentition, attached to a TAP PAP mask. The lower mouthpiece is engaged with the
mask to stabilize the mandible in a neutral position by securing the lower jaw. The mouthpiece
keeps the mandible from receding during sleep, which narrows the airway and drives up the
pressure required to splint the airway open. Typical outcomes of use of the TAP PAP device
include lowered therapeutic pressures combined with improved PAP tolerance and compliance.
The PAP pressure can be reduced by up to 45% (studies show an average of 28% pressure
reduction). The lower mouthpiece is used during PAP therapy when jaw stabilization is
required. It is indicated for patients with Severe Obstructive Sleep Apnea (OSA) who are
typically on high PAP pressures. The requester comments that there are no existing codes that
describe the lower mouthpiece.

Preliminary Decision:

Existing code A7035 "Headgear used with positive airway pressure device" adequately describes
the product that is the subject of this request.

Medicare Payment:

The payment rules associated with the existing code apply to this product.
Pricing = 32
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 25 of 39



                          HCPCS Public Meeting Agenda Item #9

                                         May 28, 2014



Attachment# 14.099
Topic/Issue:

Request to establish two new level II HCPCS codes: one to identify a hyperbaric oxygen Wound
Treatment System (WTS) for extremities; and another to identify caregiver’s time and disposable
supplies used in performing a Vaporous Hyperoxia Therapy (VHT) treatment in a hospital, clinic
or home, trade name: 02Misly.

Background/Discussion:

The WTS-200 Wound Treatment System provides humidified hyperbaric oxygen to open,
chronic wounds as an adjunct therapy in wound management. It can also provide heat, massage,
moisture and light therapy. The system is composed of a rigid plastic shell of sufficient size to
house controls and a chamber to accommodate the patient’s foot. The chamber includes 4
fittings: one to fill the chamber with oxygen; a pressure sensor; one to allow mist to enter
chamber; and one for water transfer. The system is portable institutional equipment that may be
used in a hospital or clinic, or transported by truck for a remote (in-home) treatment. VHT
delivers a humid vapor followed by hyperoxia treatment, to which a physician may add their
choice of antimicrobial therapies. The treatment is used to for a variety of recalcitrant chronic
lower extremity wounds including diabetic foot ulcers, decubitus ulcers, burn grafts, frostbite
and amputations. The requester comments that although the WTS-2000 was determined by the
FDA to be substantially equivalent to a Hyperbaric Oxygen Chamber; existing codes identify
chambers that entirely enclose the patient, and extremity-only or wound-only chambers are not
covered.

Preliminary Decision:

A national program operating need was not identified by Medicare, Medicaid, or the private
insurance sector to establish a code to identify this device.

Medicare Payment:

There would be no payment for these items and services under level II of the HCPCS.
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 26 of 39




                          HCPCS Public Meeting Agenda Item #10

                                           May 28, 2014



Attachment# 14.066
Topic/Issue:

Request to establish 2 new level II HCPCS codes: one to identify a handheld, programmable,
lockable, tamper evident pill dispenser; and another to identify a medication refill pack, trade
name: PillGuard™ Dispensing System.

Background/Discussion:

According to the requester, the PillGuard is a handheld, lockable, programmable, tamper evident
pill dispenser that is prescribed by physicians, nurse practioners or physician assistants, and
filled and dispensed at pharmacies. It is designed to dispense the right dose to the right patient at
the right time. It is meant to replace the standard pill vial at the pharmacy when a prescriber
writes a prescription for it along with a controlled substance or medication for which the
physician wishes to track compliance. To access the medication, the patient must enter a PIN.
The PillGuard Medication Dispenser Assembly consists of two major components: and dispenser
body and a refill pack assembly.

Preliminary Decision:
A national program operating need was not identified by Medicare, Medicaid, or the private
insurance sector to establish codes to identify this device.

Medicare Payment:

Based on our preliminary benefit category analysis, we believe that there would be no Medicare
payment for these items.
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 27 of 39



                          HCPCS Public Meeting Agenda Item #11

                                          May 28, 2014



Attachment# 14.067
Topic/Issue:

Request to establish a new Level II HCPCS code to identify ready to wear wet wrap therapy
garments, trade name: Wrap-E-Soothe.

Background/Discussion:

According to the requester, AD Rescue Wear is the first and only US Company to manufacture
and sell wet wrap therapy products for the treatment of childhood atopic dermatitis/eczema. The
garment fabric is 94% Tencel/lyocell and 6% Spandex. Tencel/lyocell holds 50% more moisture
than cotton, while the spandex stays close to the skin for extremely effective wet wrap therapy.
When applied over skin that has emollients or creams and/or prescribed medication from their
physician, the infusion of the intense moisture helps to re-hydrate the skin, calm the itch, reduce
the redness and inflammation, provide more restful sleep and decrease Staphylococcus Aureus
(staph) bacteria found on the skin. The AD Rescue Wear can be applied in less than 2 minutes
and, unlike gauze, is reusable. The garment can be machine washed and reused 75-100 times.
The Wrap-E-Soothe product line includes a suit; top; bottom; and sleeves. The requester states
there are no existing codes that describe these products, and a single code that would apply to the
4 items in the product line is needed.

Preliminary Decision:

A national program operating need was not identified by Medicare, Medicaid, or the private
insurance sector to establish codes to identify this product.

Medicare Payment:

Based on our preliminary benefit category analysis, we believe that there would be no Medicare
payment for these items.
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 28 of 39



                         HCPCS Public Meeting Agenda Item #12

                                         May 28, 2014



Attachment# 14.071
Topic/Issue:

Second request to establish new Level II HCPCS code to identify a palm-sized, battery operated
vibrating device with a removable small ice-pack, trade name: Buzzy.

Background/Discussion:

According to the requester, Buzzy is a palm-sized, vibrating bee shaped device which, through a
combination of vibration and ice, “takes the sting out of shots” and minimizes other sharp pains,
like starting an IV; drawing blood; giving an injection; extracting a splinter; bee stings; and
everyday cuts and scrapes. The device relies on a high RPM vibration motor to create the
mechanical stimulus necessary to confuse the body’s nervous system. The motor creates a
buzzing sound. The buzzy “bee” character rationalizes the buzzing sound as a normal thing a
bee would do, and reinforces Buzzy as a “friendly toy”. In a randomized controlled trial in
children, patients using Buzzy experienced a statistically significant reduction of venipuncture
pain by half, compared to the use of a fast-acting pain reliever spray.

Preliminary Decision:

A national program operating need was not identified by Medicare, Medicaid, or the private
insurance sector to establish a code to identify this product.

Medicare Payment:

Based on our preliminary benefit category analysis, we believe that there would be no Medicare
payment for this item.
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 29 of 39



                          HCPCS Public Meeting Agenda Item #13

                                          May 28, 2014



Attachment# 14.074
Topic/Issue:

Request to establish new level II HCPCS code to identify disposable trays used with a powered
bone marrow biopsy system, trade name: OnControl®. Applicant’s suggested language:
Powered Bone Marrow Biopsy Kit.

Background/Discussion:

According to the requester, Vidacare’s OnControl is a battery powered aspiration and bone
marrow biopsy system. The entire system includes: a reusable power driver (similar to a power
drill), connector and bone marrow biopsy tray. The sterile trays are supplied in a box of 6. Each
tray includes a biopsy needle; scissors; and connector attached to a sterile bag (to cover powered
driver). The requester comments that existing HCPCS codes C1830 “Powered Bone Marrow
Biopsy Needle” and G0364 “Bone Marrow Aspiration Performed With Bone Marrow Biopsy
Through The Same Incision On The Same Date Of Service” do not adequately describe this
product for use in a physician’s office setting.

Preliminary Decision:

A national program operating need was not identified by Medicare, Medicaid, or the private
insurance sector to establish a new Level II HCPCS code to identify this device. CMS refer s the
requester to the AMA for CPT coding guidance.

Medicare Payment:

Based on our preliminary benefit category analysis, we believe that there would be no Medicare
payment for this item.
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 30 of 39



                          HCPCS Public Meeting Agenda Item #14

                                          May 28, 2014



Attachment# 14.082
Topic/Issue:

Request to establish a new level II HCPCS code to identify an auricular point stimulation
(Electro-Acupuncture Stimulator) device, trade name: P-STIM.

Background/Discussion:

According to the requester, the P-STIM device is a miniaturized, single-use device designed to
administer auricular point stimulation treatment over several days. The device itself is a
percutaneous auricular neurostimulator with 3 needles applied in between measurements of the
sympathovagal balance. Sympathovagal balance measurements are made before and after
application of the device. Point stimulation is mainly used to treat pain. Use of the device is
recommended for the pre-operative pain therapy, as well as for the treatment of chronic pain.
The patient wears the device for a period of several days while being monitored. The requester
claims that there are no existing HCPCS codes that adequately describe this device.

Preliminary Decision:

A national program operating need was not identified by Medicare, Medicaid, or the private
insurance sector to establish another code to identify a P-STIM, Electro-Acupuncture Stimulator
device. Existing code S8930 "Electrical stimulation of auricular acupuncture points; each 15
minutes of personal one-on-one contact with the patient" is available for assignment to insurers if
they deem appropriate, to identify the service.

Medicare Payment:

Based on our preliminary benefit category analysis, we believe that there would be no Medicare
payment for these items.
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 31 of 39



                          HCPCS Public Meeting Agenda Item #15

                                           May 28, 2014



Attachment# 14.091
Topic/Issue:

Second request to establish two new level II HCPCS codes to identify a mobile eye tracking
device and associated hardware and software, trade name: Tobii Eyemobile and Eyemobile with
PCEye Go. Applicant’s suggested language:

EXXX1 Eye Tracking Device And Mounting Bracket Permitting Manipulation And Control Of
A Computer
EXXX2 Eye Tracking Device, Mounting Bracket And Windows 8 Tablet

Background/Discussion:

According to the requester, The Tobii EyeMobile and mounting bracket is an eye control unit for
alternative computer access. It is designed to attach to a PC and provide individuals a hands free
way of controlling their computer's mouse and keyboard. The user can type a message, e-mail,
search the internet, etc…. The EyeMobile can be operated with precision regardless of glasses,
contact lenses, eye color or light conditions. The EyeMobile is connected to a standard USB port
and can be used with any PC using a Windows operating system. The Eyemobile may be used by
persons with Spinal Cord Injuries, Cerebral Palsy, ALS, Traumatic Brain Injury, Rett Syndrome,
Autism, Downs Syndrome, and various repetitive strain injuries. The requester comments that
this technology is new, and as yet not coded.

Preliminary Decision:
A national program operating need was not identified by Medicare, Medicaid or the Private
Insurance Sector to establish a code to identify the products that are the subject of this request.

Medicare Payment:

Payment will be based on the carrier's determination regarding which coverage and payment
rules are applicable.
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 32 of 39




                          HCPCS Public Meeting Agenda Item #15

                                           May 28, 2014



Attachment# 14.092
Topic/Issue:

Second request to establish two new level II HCPCS codes to identify eye tracking and speech
generating devices that are controlled through gaze interaction via an eye tracker, trade names:
Tobii I-12 and I-15. Applicant’s suggested language:

EXXX1 Eye Tracking Device With A Speech Generating Device And 12 Inch Screen
EXXX2 Eye Tracking Device With A Speech Generating Device And 15 Inch Screen

Background/Discussion:

According to the requester, the Tobii I-12/I-15 devices combine eye tracking with speech
generation. They enable individuals to manipulate a computer with their eyes, rather than their
hands, and will generate speech. The individual can speak, type a message, e-mail, search the
internet, etc…. The I-12/I-15 can be operated with precision regardless of glasses, contact
lenses, eye color or light conditions. The Tobii I-12/I-15 device can improve the patient's quality
of life of allowing them the ability to communicate (speak) their needs, interface with their
healthcare providers, their families, friends and co-workers. The I-12/I15 devices may be used
for patients with spinal cord injuries, cerebral palsy, ALS, Traumatic Brain Injury, Rett
Syndrome, Autism and Downs Syndrome. Depending on the patient's needs there are two
different sized screens available 12 inch or 15 inch. The requester claims that Private Insurers
and State Medicaid Agencies “have requested codes” to identify these devices.

Preliminary Decision:

A national program operating need was not identified by Medicare, Medicaid or the Private
Insurance Sector to establish a code to identify the products that are subject of this request.

Medicare Payment:

Payment will be based on the carrier's determination regarding which coverage and payment
rules are applicable.
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 33 of 39



                          HCPCS Public Meeting Agenda Item #16

                                          May 28, 2014



Attachment# 14.100
Topic/Issue:

Request to establish a new level II HCPCS code to identify a portable pneumatic long axis hip
traction device for independent home use, trade name: HipTrac. Applicant’s suggested
language:

EXXXX Hip Joint Traction Equipment

Background/Discussion:

According to the requester, the HipTrac is a durable, portable, light-weight long-axis hip traction
device independently used by the patient at home to mobilize/stretch the restricted joint capsule;
stretch surrounding musculature; decrease intra-articular pressure in the joint; decrease pain;
create a neuromuscular relaxation of surrounding musculature; and improve mobility. Suggested
use is for hip osteoarthritis and other intra-articular hip joint pathologies. The device does not
replace manual therapy and therapeutic exercise. Using the HipTrac at home between visits will
continue the capsular mobilization and stretching, lessening the rebound effect and decreasing
pain. The device includes a leg support that can be locked into angles of 10, 20 or 30 degrees of
flexion; a binding to hold the leg on the leg support; a foam pad; a hand pump and gauge to
adjust traction force; and a slide carriage to accommodate leg length. To use the device, the
patient lays on the floor in front of the device, puts their leg on the support, and uses the hand
pump and gauge to deliver traction and adjust the force as recommended. The requestor claims
that the HipTrac is not a preventive or recreational exercise device and should be coded and
covered as a traction device.

Preliminary Decision:

Existing code A9300 "Exercise equipment" adequately describes the product that is the subject
of this request.

Medicare Payment:

The payment rules associated with the existing code apply to this product.
Pricing = 00
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 34 of 39



                          HCPCS Public Meeting Agenda Item #17

                                          May 28, 2014



Attachment# 14.101
Topic/Issue:

Request to establish two new level II HCPCS code to identify a wearable plantar pressure
monitoring system, trade name: SurroSense RX. Applicant’s suggested language:

AXXXX Plantar Pressure Inserts, Per Pair Of Inserts
EXXXX Plantar Pressure Monitoring System, Includes All Components

Background/Discussion:

According to the requester, SurroSense RX system is comprised of wearable, sensor embedded
inserts placed inside shoes that monitor plantar pressure to help actively prevent peripheral
neuropathy complications. Pressure data is collected from the foot through eight pressure sensors
located in the insert; this data is wirelessly sent to a smart watch that provides pressure feedback
from feet. When dangerous pressure levels (35mmHg) and time thresholds (15 minutes) have
been exceeded, the smart watch alerts the user, so that the behavior causing the excess pressure
can be changed and damage avoided, (e.g., the person can offload their feet). The SurroSense
RX is a tool designed to help actively prevent peripheral neuropathy complications and track
progress. The device is indicated for use by persons with peripheral neuropathy, who experience
a loss of sensation in their feet. The system includes right and left SurroSense inserts; wireless-
enabled shoe pads; a smart watch; charging cables; an AC adapter and supplementary
educational mobile downloads. The inserts have a 12-month life expectancy.

Preliminary Decision:

Existing code A9279 "Monitoring feature/device, stand-alone or integrated, any type, includes
all accessories, components and electronics, not otherwise classified" adequately describes the
product that is the subject of this request.

Medicare Payment:

The payment rules associated with the existing code apply to this product.
Pricing = 00
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 35 of 39



                          HCPCS Public Meeting Agenda Item #18

                                          May 28, 2014



Attachment# 14.070
Topic/Issue:

Fourth request to establish new Level II HCPCS code to identify a custom-fabricated foot
orthosis for use by diabetic patients at high risk for plantar ulcers, trade name: TruContour.
Applicant’s suggested language:

“For Diabetics Patients At High Risk For Plantar Ulcer Only, Multiple Density Orthosis, Custom
Designed By Combining The Digital Three-Dimensional Shape Of Patient’s Foot With
Offloading Modification(s) Placed Relative To Identified Pressure Contours Measured During
Walking From Dynamic Plantar Pressure Distribution Of Patient’s Foot, Custom Fabricated,
Each”.

Background/Discussion:

According to the requester, TrueContour custom diabetic foot orthoses operate by offloading
targeted regions of the foot with customized surface modifications that are designed using a
scientifically validated and clinically tested algorithm. The TrueContour approach incorporates
both the patient’s foot shape and their plantar pressure distribution in the design of the novel
offloading features. An independent study concluded at the Cleveland clinic has shown
TrueContour custom diabetic foot orthoses reduce loading in areas of high pressure in the
metatarsal head (MTH) region of the plantar surface of the patient’s foot significantly better than
other products coded at A5513. The target population for TrueContour is diabetic patients who
have been certified by their treating physician to be in need of therapeutic shoes and inserts, and
for whom the plantar metatarsal (MTH) areas are of specific concern.

Preliminary Decision:

Existing code A5513: “For diabetics only, multiple density insert, custom molded from model of
patient's foot, total contact with patient's foot, including arch, base layer minimum of 3/16 inch
material of shore a 35 durometer or higher), includes arch filler and other shaping material,
custom fabricated, each”, adequately describes the product that is the subject of this request.

Medicare Payment:

The payment rules associated with the existing code apply to this product if covered.
Pricing = 38
       Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 36 of 39




                          HCPCS Public Meeting Agenda Item #19

                                           May 28, 2014



Attachment# 14.069
Topic/Issue:

Request to establish 2 to5 new Level II HCPCS codes to identify viscoelastic bandages for upper
and lower extremities (including wrists and ankles); and the cranial area, trade name:
SportsBands. The applicant suggests that the products be described as Vibration and Shock
Dampening Devices.

Background/Discussion:

According to the requester, SportsBands is a muscle wrap that helps the body heal itself through
vibration dampening and shock absorption. The viscoelastic band “absorbs” the body’s natural
vibrations, allowing the body to heal itself without the need for pharmaceutical pain reducers.
The SportsBands product line includes: Belt band, Migraine band, Arm/Leg band, and
Wrist/ankle band. The requester comments that existing code A4466 “Garment, Belt, Sleeve Or
Other Covering, Elastic Or Similar Stretchable Material, Any Type, Each”; does not describe
what the SportsBand accomplishes.

Preliminary Decision:

A national program operating need was not identified by Medicare, Medicaid or the Private
Insurance Sector to establish a new code to identify the product that is the subject of this request.
Existing code A4466 “Garment, Belt, Sleeve Or Other Covering, Elastic Or Similar Stretchable
Material, Any Type, Each” is available for assignment by insurers if deemed appropriate.

Medicare Payment:

The payment rules associated with the existing code apply to this product if covered.
Pricing = 00
      Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 37 of 39



                              PAYMENT FOR DMEPOS


DMEPOS

The term DMEPOS, which stands for durable medical equipment (DME), prosthetics,
orthotics and supplies, is used in the Medicare program to describe a set of Medicare Part
B device and supply benefits for which claims are processed by four DME Medicare
Administrative Contractors (DME MACs). The Part B device benefits covered by this
term include:

   • DME – equipment used in the home which can withstand repeated use, is
     primarily and customarily used to serve a medical purpose, has an expected life of
     at least 3 years and is generally not useful in the absence of an illness or injury;
   • Prosthetic Devices – devices that replace all or part of an internal body organ,
     including ostomy, tracheostomy and urological supplies, parenteral and enteral
     nutrients, equipment and supplies (PEN), intraocular lenses (IOLs), and one pair
     of conventional eyeglasses or contact lenses after each cataract surgery;
   • Prosthetics – artificial legs, arms, and eyes;
   • Orthotics – rigid or semi-rigid leg, arm, back, and neck braces;
   • Surgical Dressings
   • Therapeutic Shoes and Inserts


Fee Schedule Payments

Prior to January 1, 1989, payment for most DMEPOS items and services was made on
the basis of the reasonable charge methodology. Reasonable charges are calculated using
suppliers’ charges and are limited by an inflation adjustment factor. Payment for most
DMEPOS items and services is now based on the lower of the actual charge for the item
or a fee schedule amount. The Part B deductible and 20 percent coinsurance both apply
to the DMEPOS items and services described above.

The Social Security Act requires that the DMEPOS fee schedule amounts be established
based on average reasonable charges made during a base period (e.g., July 1, 1986 thru
June 30, 1987 for prosthetic devices, prosthetics and orthotics). The fee schedule
amounts are increased by annual update factors. Because the reasonable charge data
required by the law in establishing fee schedule amounts does not exist for new
DMEPOS items, the fee schedule amounts for new DMEPOS items are “gap-filled”
using fees for comparable items or supplier price lists. The gap-filling methodology is
used to estimate the average reasonable charge for the item from the base period.
      Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 38 of 39



DMEPOS Payment Categories/HCPCS Pricing Indicators

The Social Security Act separates DMEPOS into different Medicare payment categories,
each with its own unique payment rules. The pricing indicators in the HCPCS identify
which major payment category a code falls under. The pricing indicators applicable to
DMEPOS are as follows:

   • Pricing = 00 Service Not Separately Priced
     Items or services described by the HCPCS codes that are either not covered under
     Medicare Part B or for which payment is bundled into the payment some other
     Medicare service or procedure.

   • Pricing = 31 Frequently Serviced Items
     Payment is generally made on a monthly rental fee schedule basis for items such
     as ventilators that require frequent and substantial servicing in order to avoid risk
     to the patient’s health. Payment for E0935 is based on a daily rental fee schedule
     basis since coverage of this device is limited to 21 days.

   • Pricing = 32 Inexpensive and Other Routinely Purchased Items
     Payment is made on a purchase or rental fee schedule basis. This category
     includes items that have a purchase price of $150 or less, were purchased 75
     percent of the time or more from July 1986 through June 1987,or which are
     accessories used in conjunction with a nebulizer, aspirator, continuous airway
     pressure device, or respiratory assist device. The beneficiary has the option to
     acquire the item on a purchase or monthly rental basis. Total payments for the
     item cannot exceed the purchase fee schedule amount for the item.

   • Pricing = 33 Oxygen and Oxygen Equipment
     Monthly fee schedule payments are made for furnishing oxygen and oxygen
     equipment. This monthly payment includes payment for all stationary oxygen
     equipment, supplies, and accessories and delivery of oxygen contents (stationary
     and portable). A monthly add-on to this payment is made for portable oxygen
     equipment only for those beneficiaries who require portable oxygen. The monthly
     payments for oxygen equipment cap after the 36th monthly payment is made, after
     which payment for the ongoing delivery of contents continues for gaseous or
     liquid systems.

   • Pricing = 34 Supplies Necessary for the Effective Use of DME
     Payment is made on a purchase fee schedule basis for supplies necessary for the
     effective use of DME (e.g., lancets that draw blood for use in blood glucose
     monitor).
   Case 2:19-cv-05751-JMY Document 22-2 Filed 02/06/20 Page 39 of 39




• Pricing = 35 Surgical Dressings
  Payment is made on a purchase fee schedule basis for surgical dressings.

• Pricing = 36 Capped Rental Items
  Payment is made on a monthly rental fee schedule basis. The beneficiary takes
  over ownership of the item after the 13th rental payment is made. The rental fee
  for capped rental items, other than power wheelchairs, for each of the first 3
  months of rental is equal to 10 percent of the purchase fee for the item. The rental
  fee for months 4 through 13 is equal to 7.5 percent of the purchase fee for the
  item. The rental fee for power wheelchairs for each of the first 3 months of rental
  is equal to 15 percent of the purchase fee for the item. The rental fee for power
  wheelchairs for months 4 through 13 is equal to 6 percent of the purchase fee for
  the item. Complex rehabilitative power wheelchairs can also be purchased in the
  first month.

• Pricing = 37 Ostomy, Tracheostomy and Urological Supplies
  Payment is made on a purchase fee schedule basis for ostomy, tracheostomy and
  urological supplies.

• Pricing = 38 Orthotics, Prosthetics, Prosthetic Devices, and Vision Services
  (Prosthetic Lenses)
  Payment is made on a purchase fee schedule basis for orthotics, prosthetics, and
  prosthetic devices & lenses.

• Pricing = 39 Parenteral and Enteral Nutrition (PEN)
  Payment is made on a purchase fee schedule basis for parenteral and enteral
  nutrients and supplies. Payment is made on a purchase or rental fee schedule basis
  for parenteral and enteral equipment. The beneficiary has the option to acquire the
  item on a purchase or monthly rental basis.

• Pricing = 45 Customized DME
  Payment is made for lump-sum purchase of DME that meets the Medicare
  regulatory definition of customized DME at 42 CFR 414.224. The payment
  amount is based on the carrier’s individual consideration of the item and judgment
  of a reasonable payment amount, which, at a minimum, includes a review of the
  costs of labor and material used in constructing the equipment.

• Pricing = 46 Carrier Priced Item
  For items falling under codes for miscellaneous or not otherwise classified items,
  the fee schedule or reasonable charge payment amount, whichever is applicable, is
  based on the carrier’s individual consideration of the item.
